Citation Nr: 9905561	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1, 1989 to 
June 6, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these claims have  been obtained by the RO, to 
the extent possible.  

2.  The current manifestations of the appellant's right knee 
disability consists of objective evidence of joint line 
tenderness of the right knee and pain on right knee motion.  

3.  In October 1989, the RO denied service connection for a 
left knee disability.  The appellant was provided notice of 
the decision and her appellate rights.  A notice of 
disagreement to the denial was not filed.  

4.  Evidence added to the record since the RO's October 1989 
decision, including copies of the appellant's service medical 
records, outpatient treatment records from the VA Medical 
Center (VAMC) in Los Angeles, from January 1996 to March 
1997, a VA examination, dated in May 1997, and hearing 
testimony, bears directly and substantially upon the subject 
matter now under consideration (i.e., whether the appellant 
currently has a left knee disability) and, when considered 
alone or together with all of the evidence, both old and new, 
has significant effect upon the facts previously considered.  

5.  There is no competent medical evidence of record of a 
nexus, or link, between the appellant's current left knee 
disability and the appellant's period of service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 
4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257 (1998).  

2.  The October 1989 rating decision denying service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1998).  

3.  The evidence received since the unappealed October 1989 
RO decision, which denied the appellant's claim of 
entitlement to service connection for a left knee disability, 
is new and material, and the claim for this benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.104, 3.156 (1998).  

4.  The appellant's claim for service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating 
for a right knee disability, currently 
rated as 10 percent disabling.

Factual Background

The appellant's service medical records show that in March 
1989, the appellant was treated after complaining of right 
knee pain.  At that time, she stated that she had not 
suffered a trauma to the knee, but that she had developed 
pain in her knee after she went running.  The diagnosis was 
of a right knee strain.  The records reflect that throughout 
March and April 1989, the appellant continued to receive 
treatment for her right knee pain.  According to the records, 
on March 27, 1989, the appellant had an x-ray taken of her 
right knee, and she also had a bone scan of her right knee.  
At that time, the results of the x-ray were interpreted as 
showing a one by two centimeter osteochondroma in the 
posterior aspect of the proximal right tibia.  There was 
thickening of the cortex in the posterior aspect of the 
distal right femur, and there was no evidence of fracture or 
bony erosion.  In addition, the bone scan was interpreted as 
showing a focal increased uptake in the proximal portion of 
the right tibia.  The examining physician stated that x-ray 
film of the right knee demonstrated a one by two centimeter 
osteochondroma in the posterior aspect of the proximal right 
tibia.  According to the examiner, the location of the 
osteochondroma corresponded with the focal increased uptake 
in the bone scan.  The remainder of the bone scan was 
symmetric and unremarkable.  The impression was of a focal 
increased uptake in the proximal right tibia which was most 
likely due to the osteochondroma.  

The appellant's service medical records include a Medical 
Board Report, dated in April 1989.  At that time, the medical 
officer stated that in March 1989, the appellant was treated 
after complaining of right knee pain.  According to the 
medical officer, the appellant indicated that the pain was 
worse with running or prolonged standing.  The appellant also 
noted that she did not have a history of an injury to either 
knee, and there was no history of buckling or locking of 
either knee.  The medical officer reported that after nearly 
four weeks of treatment, which included being placed on a 
quadriceps rehabilitation program and performing therapeutic 
exercises, the appellant's symptoms did not improve.  
According to the officer, at present, the appellant was 
complaining of constant knee pain which was worse with 
prolonged standing or walking.  A physical examination showed 
mild swelling of the right knee at and distal to the medial 
joint line.  There was mild medial joint line and proximal 
tibial (medial) tenderness.  Range of motion of both knees 
were full without crepitation.  There was no patellofemoral 
tenderness and the collateral ligaments were stable in 
flexion and extension.  Drawer and Lachman tests were 
negative.  The appellant was diagnosed with the following: 
(1) stress reaction of bone, bilateral proximal tibia, and 
(2) physical fitness insufficiency.  The medical officer then 
referred the appellant's case to the Central Physical 
Evaluation Board for disposition.  In a May 1989 decision, 
the Physical Evaluation Board determined that in light of the 
diagnoses from the Medical Board Report, the appellant was 
unfit for military duty because of a physical disability.  
The records show that the appellant was subsequently 
discharged from the military.  

In July 1989, the appellant underwent a VA examination.  At 
that time, the examining physician noted that while the 
appellant was in the military, she was diagnosed with a right 
knee strain and an osteochondroma.  The examiner stated that 
the appellant's right knee pain would increase upon walking, 
standing, or running.  The examiner reported that according 
to the appellant, her knee would "give out when she was 
running," but she would never collapse or fall.  The 
examiner indicated that at present, the appellant took Motrin 
in order to relieve her right knee pain.  The physical 
examination showed that there was mild swelling of the right 
knee.  In regards to the appellant's knees, there was no 
heat, redness, tenderness, impaired motion, locking or 
collapsing.  There was also no crepitus.  The diagnosis was 
of an apparent chronic knee strain, right greater than the 
left.  

In the appellant's July 1989 VA examination, an x-ray was 
taken of the appellant's right knee.  The results of the x-
ray were interpreted as showing a broad-based osteochondroma 
arising from the upper end of the shaft of the right tibia 
posteriorly.  The examiner noted that the knee joint did not 
appear to be involved.  The diagnosis was of a minor 
abnormality.  

In an October 1989 rating action, the RO granted service 
connection for a right knee strain with an osteochondroma.  
At that time, the RO assigned a zero percent disabling rating 
under Diagnostic Code 7899 -5315.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Los Angeles, from January 1996 to March 1997, show 
intermittent treatment for the appellant's right knee 
disability.  The records reflect that in October 1996, the 
appellant was treated after complaining of bilateral knee 
pain.  At that time, the appellant stated that the pain 
increased with prolonged walking.  The physical examination 
showed that there was crepitus of both knees.  There was no 
effusion and the range of motion was "ok."  The diagnosis 
was of bilateral knee pain and arthralgia.  The records also 
reflect that in January 1997, the appellant had an x-ray 
taken of her knees.  At that time, the results of the x-ray 
were interpreted as showing no acute fracture or dislocation.  
There was mild narrowing of the medial knee compartment with 
mild degree of subchondral sclerosis of the medial tibial 
plateau.  There was no evidence of joint effusion or 
chondrocalcinosis.  The impression was of minimal 
degenerative narrowing of the medial knee joint compartment 
of both knees. 

A VA examination was conducted in May 1997.  At that time, 
the appellant complained that she had pain and swelling 
around her knee.  She indicated that she could barely walk 
with the knee pain and that her knee would "give out" while 
she was walking.  According to the appellant, she had never 
had any surgery on the knee, but she had used a cane in the 
past.  The appellant reported that at present, she was using 
Ibuprofen in order to relieve her knee pain, and she also 
used an ointment when her knee swelled.  She further noted 
that her knee swelled during cold weather.

The physical examination showed that the appellant walked 
without a limp.  The appellant was able to heel and toe walk, 
and she could squat and resume the erect position unaided.  
The examiner noted that when the appellant did the squat 
maneuver, she complained of pain in both of her knees.  
Inspection of the knees revealed no evidence of effusion, 
inflammation, or deformity.  The range of motion included 
extension, which was to 180 degrees on both the right and 
left.  Flexion was to 95 degrees on the right and to 90 
degrees on the left.  When the knees were evaluated for 
stability, they were found to be stable in both planes.  
Palpation of the knees along the joint line elicited 
tenderness on both the lateral and medial side of the right 
knee, and on the lateral side of the left knee.  The 
appellant was able to jump without discomfort.  The diagnoses 
included the following: (1) history of knee strain with 
osteochondroma, site not specified, no surgery, (2) slight 
limitation of flexion of both knees with slightly more 
limitation on the left than on the right, and (3) tender knee 
joints to palpation as noted above.  

In an August 1997 rating action, the RO increased the 
appellant's rating for her service-connected right knee 
disability from zero percent to 10 percent disabling under 
Diagnostic Codes 5010-5257.  

In November 1997, the appellant submitted VA Form 10-2431, 
Request for Prosthetic Services.  At that time, the appellant 
requested right and left knee braces.  In addition, in April 
1998, the appellant submitted a second VA Form 10-2431, 
Request for Prosthetic Services.  At that time, she requested 
a cane for her service-connected right knee disability.  

An outpatient treatment record from the Los Angeles VAMC 
shows that in March 1998, the appellant underwent a Magnetic 
Resonance Imaging (MRI).  The MRI report reflects that at 
that time, the appellant gave a history of chronic right knee 
pain.  The results of the MRI were interpreted as showing no 
evidence of right knee effusion or soft tissue signal 
abnormality.  No fracture or dislocation was identified.  The 
anterior and posterior ligaments were both intact which 
demonstrated no signal abnormality.  The medial and lateral 
collateral ligaments, as well as the medial and lateral 
meniscus all demonstrated normal signal characteristics.  The 
bony structures demonstrated no abnormal marrow signal.  The 
impression was of an unremarkable examination of the right 
knee.  

In May 1998, a hearing was conducted at the RO.  At that 
time, the appellant testified that at present, she had 
difficulty walking more than 50 feet.  (T.2).  The appellant 
stated that her right knee would go "out" and would become 
numb.  (Id.).  She also indicated that walking or standing 
for a long period of time would cause her knee to swell.  
(Id.).  According to the appellant, she received treatment 
from the Los Angeles VAMC, and she took Ibuprofen three times 
a day in order to relieve her right knee pain.  (T.2,3).  The 
appellant reported that she had also received a cortisone 
shot.  (T.3).  She noted that at times, her knee would "give 
out" and that she wore a knee brace in order to stabilize 
her knee.  (Id.).  According to the appellant, she had never 
fallen because of her knee, but she had stumbled.  (Id.).  
The appellant revealed that she was currently using a cane to 
help her walk.  (T.7).  She testified that her right knee 
disability prevented her from working at a job which required 
standing or a lot of movement.  (T.4).  The appellant noted 
that she had been trained as a "retail person" which 
involved standing, lifting boxes, and moving around the 
store.  (Id.).  She indicated that she was not presently 
employed.  (T.7).  According to the appellant, she had never 
had surgery on her right knee.  (T.5).  

Analysis

Initially, the Board finds that the appellant's claim for an 
increased rating is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on her assertion that her service-connected right knee 
disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When the appellant 
submits a well-grounded claim, VA must assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).  The Board is satisfied that all relevant evidence 
is of record and the statutory duty to assist the appellant 
in the development of evidence pertinent to her claim has 
been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As previously stated, the appellant was originally granted 
service connection for her diagnosed right knee strain, with 
an osteochondroma, in an October 1989 rating action and 
assigned a zero percent rating under Diagnostic Code 7899-
5315.  The Board also notes that in October 1996, the 
appellant was diagnosed with right knee pain and arthralgia.  
In addition, a January 1997 x-ray of the appellant's knees 
was interpreted as showing minimal degenerative narrowing of 
the medial knee joint compartment of both knees, and in the 
appellant's May 1997 VA examination, she was diagnosed with 
slight limitation of flexion of both knees and tender knee 
joints to palpation.  Thus, in light of the above, the RO 
increased the appellant's rating in an August 1997 rating 
action, from zero to 10 percent disabling under Diagnostic 
Codes 5010 and 5257.  

The Board notes that where the particular disability is not 
listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27 (1998); see also Lindeman 
v. Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  Therefore, in light of the January 
1997 x-ray of the appellant's knees, which was interpreted as 
showing minimal degenerative narrowing of the medial knee 
joint compartment of both knees, it is the Board's 
determination that the most closely analogous ratings in 
regard to the above diagnosis are Diagnostic Codes 5003 and 
5010 which address arthritis.  

Under Diagnostic Codes 5003 and 5010, arthritis is rated on 
the basis of limitation of motion of the joint involved.  
38 C.F.R. § 4.71a.  Pursuant to Diagnostic Code 5010, 
arthritis, which is due to trauma and is substantiated by X-
ray findings, will be rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes of the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by a finding such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by a 
finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the disability will be rated as follows:  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent rating will be assigned.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups a 10 percent evaluation will be 
assigned.

Diagnostic Code 5260 provides that limitation of flexion of 
either knee to 60 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that flexion be limited to 
45 degrees.  A 20 percent evaluation requires that flexion of 
the knee be limited to 30 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  38 C.F.R. § 4.71a.  

Diagnostic Code 5257 provides for the evaluation of the knee 
and other impairment of the knee, to include recurrent 
subluxation and lateral instability.  A 10 percent rating is 
warranted for slight impairment.  Ratings of 20 and 30 
percent are warranted for moderate and severe impairment, 
respectively.  38 C.F.R. § 4.71a.

In the instant case, the appellant maintains that her current 
rating is not high enough for the amount of disability that 
she experiences because of her right knee disorder.   
According to the appellant, she has chronic pain in her right 
knee and on occasion, her knee feels numb.  The appellant 
states that her right knee "gives out," and swells after 
prolonged walking or standing.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). 

Upon a review of the record, the Board notes that in the 
appellant's July 1989 VA physical examination, there was mild 
swelling of the right knee.  However, the examiner noted that 
there was no heat, redness, tenderness, impaired motion, 
locking or collapsing.  There was also no crepitus and an x-
ray was interpreted as showing a broad-based osteochondroma 
arising from the upper end of the shaft of the right tibia 
posteriorly.  The diagnosis was of an apparent chronic knee 
strain.  In addition, as previously stated, a January 1997 x-
ray of the appellant's knees was interpreted as showing 
minimal degenerative narrowing of the medial knee joint 
compartment of both knees.  The Board further notes that in 
March 1998, the appellant had an MRI which was interpreted as 
showing an unremarkable examination of the right knee.  

In the appellant's most recent VA examination, which was in 
May 1997, the appellant was able to heel and toe walk and she 
could squat and resume the erect position unaided.  The 
examiner noted that when the appellant did the squat 
maneuver, she complained of pain in both of her knees.  
Inspection of the knees revealed no evidence of effusion, 
inflammation, or deformity.  The range of motion included 
extension, which was to 180 degrees on the right, and 
flexion, which was to 95 degrees on the right.  When the 
knees were evaluated for stability, they were found to be 
stable in both planes.  Palpation of the knees along the 
joint line elicited tenderness on both the lateral and medial 
side of the right knee.  The diagnoses included the 
following: (1) history of knee strain with osteochondroma, 
site not specified and there was no surgery, (2) slight 
limitation of flexion of both knees, and (3) tender knee 
joints to palpation as noted above.

As previously stated the appellant's service-connected right 
knee disability is evaluated as 10 percent disabling under 
Diagnostic Codes 5010-5257.  The Board notes that the 
appellant's complaints, to include chronic right knee pain, 
have been objectively indicated in the appellant's May 1997 
VA examination.  Such symptoms, the complaints of which the 
Board finds credible, must be considered in the assignment of 
the appropriate evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board observes that the appellant is service-connected 
for a right knee disability, which includes the appellant's 
diagnosed degenerative changes of the right knee.  Therefore, 
the Board has determined that any limitation of function of 
the right knee, which is due to her diagnosed degenerative 
changes of the right knee, is to include consideration of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  In Hicks v. Brown, 8 Vet. App. 417, 419-421(1995) 
(citing Lichtenfels v. Derwinski, supra), the United States 
Court of Veterans Appeals pointed out that Diagnostic Code 
5003 is to be read in conjunction with 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in arriving at a minimum 10 percent disability 
evaluation when degenerative changes are shown on x-ray and 
painful motion is evidenced or claimed.

As previously stated, a January 1997 x-ray of the appellant's 
knees was interpreted as showing minimal degenerative 
narrowing of the medial knee joint compartment of both knees.  
Moreover, the appellant's most recent VA examination in May 
1997 shows that at that time, when the appellant did the 
squat maneuver, she complained of pain in both of her knees.  
In addition, range of motion for the right knee included 
extension, which was to 180 degrees and flexion, which was to 
95 degrees.  Furthermore, palpation of the knee along the 
joint line elicited tenderness on both the lateral and medial 
side of the right knee.  Therefore, in light of the relevant 
medical evidence of record, the Board will evaluate the 
appellant's right knee disability, characterized primarily as 
degenerative changes of the right knee, pursuant to the 
criteria of Diagnostic Codes 5003- 5010, for arthritis 
established by x-ray findings, as contemplated by the 
criteria of Diagnostic Codes 5260 and 5261.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
selection of a diagnostic code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
in accordance with the law," if relevant data is examined 
and a reasonable basis exists for its selection); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995).  

In light of the above, the Board observes that while neither 
limitation of extension nor flexion of the right knee is to a 
degree to warrant a compensable evaluation under Diagnostic 
Code 5260 or 5261, the Board believes that, along with 
objective evidence of right knee tenderness with painful 
motion, and the diagnosis of degenerative changes of the 
right knee, there is a basis for the assignment of a 
compensable evaluation for the right knee.  See Deluca, 8 
Vet. App. at 202, 205-06; 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Accordingly, resolving all reasonable doubt as to this matter 
in the appellant's favor, the Board concludes that the 
service-connected right knee disability warrants a 10 percent 
evaluation, the minimum compensable evaluation under 
Diagnostic Codes 5003- 5010.  Id.; Hicks, 8 Vet. App. at 471, 
420 (1995) (discussing that Diagnostic Code 5003 should be 
read in conjunction with 38 C.F.R. § 4.59); Lichtenfels, 1 
Vet. App. at 484, 489 (same effect).  However, since 
limitation of flexion and extension of the right knee is not 
to a degree to warrant a 20 percent evaluation under 
Diagnostic Code 5260 or 5261, the Board finds that the 
appellant does not meet the criteria for an evaluation in 
excess of 10 percent for the right knee.  

The Board further notes that the evidence of record does not 
warrant a separate rating under Diagnostic Code 5257 for the 
service-connected right knee disorder.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (separate evaluations are 
warranted where the symptomatology for the conditions is 
distinct and separate).  In VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63604 (1997), the VA General Counsel determined 
that when a knee disorder is already rated under Diagnostic 
Code 5003, the appellant's disorder must also be manifested 
by instability (or recurrent subluxation) under Diagnostic 
Code 5257 in order to obtain a separate rating.  Id., slip 
op. at 3 ("Where additional disability is shown, . . . a 
veteran rated under DC 5257 can also be compensated under DC 
5003 and vice versa").  The Board observes that although the 
appellant indicated during her May 1998 hearing that her knee 
would "give out," and that she wore a knee brace in order 
to stabilize her knee [T.4], the appellant's May 1997 VA 
examination showed that when the knees were evaluated for 
stability, they were found to be stable in both planes.  
Therefore, in light of the above, there is no basis for a 
separate rating under Diagnostic Code 5257.  Accordingly, the 
application of VAOPGCPREC 23-97 is not in order.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extra-schedular 
rating is in order where there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  However, the 
record does not reflect periods of hospitalization because of 
the appellant's service-connected right knee disability, and 
there is no showing that this service connected condition has 
significantly interfered with the appellant's employment 
status.  Thus, the record does not present an exceptional 
case where his current rating of 10 percent is found to be 
inadequate.  See Moyer v. Derwinki, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting the disability evaluation itself is 
recognition that industrial capabilities are impaired.)  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
left knee disability.  

New and Material Evidence

In October 1989, the RO denied service connection for a 
stress reaction with left knee involvement on the basis that 
there was no current pathology shown.  At the time of the 
October 1989 rating action, the evidence of record consisted 
of the appellant's service medical records and a VA 
examination, dated in July 1989.  The service medical records 
reflect that in March 1989, the appellant initially sought 
medical treatment for right knee pain.  The records show that 
at that time, the appellant was diagnosed with a right knee 
strain.  The records also include a Medical Board Report, 
dated in April 1989.  The report reflects that after the 
appellant was diagnosed with a right knee strain, she 
underwent four weeks of treatment which included physical 
therapy.  According to the report, at the end of the four 
weeks, the appellant's symptoms had not improved and she 
started to complain of pain on her left side as well.  A 
physical examination, which was conducted in April 1989, 
showed that the appellant had tenderness on both proximal 
tibias (medial).  There was no effusion.  Range of motion of 
both knees were full.  According to the report, the appellant 
complained of pain with prolonged standing or walking.  The 
appellant was diagnosed with the following: (1) stress 
reaction of bone, bilateral proximal tibia, and (2) physical 
fitness insufficiency.  

The appellant's service medical records include a report from 
the Physical Evaluation Board, dated in May 1989.  The report 
reflects that at that time, the Physical Evaluation Board 
determined that in light of the appellant's diagnosed 
bilateral stress reaction of the bone, the appellant was 
unfit for military duty because of a physical disability.  
The records show that in June 1989, the appellant was 
discharged from the military.  

In July 1989, the appellant underwent a VA examination.  At 
that time, the appellant stated that during service, she 
developed pain in her right knee and was subsequently 
diagnosed with a right knee strain.  The appellant indicated 
that while she was receiving treatment for her right knee, 
she started to develop left knee pain which was similar to 
the pain she was experiencing in her right knee.  The 
physical examination showed that there was no swelling of the 
left knee.  The examiner noted that in regards to both knees, 
there was no heat, redness, tenderness, impaired motion, 
locking or collapsing.  There was also no crepitus.  The 
diagnosis was of apparent "chronic knee strain," right 
greater than the left.  

As stated above, in an October 1989 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for a stress reaction with left knee involvement 
on the basis that there was no current pathology shown.  The 
appellant was provided notice of the decision and her 
appellate rights.  She did not file a notice of disagreement.  
38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(a) (1998).  Therefore, the October 1989 
rating decision became final when the appellant did not file 
an NOD within one year of the date she was notified of that 
unfavorable determination.  38 U.S.C.A. § 7105(c)(West 1991 & 
Supp. 1998).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C. § 5108.  If 
the Board determines that the submitted evidence is not new 
and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Veterans Appeals (Court) erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
See Hodge v. West, 155 F.3d 1356, 1363-64 (Fed.Cir. 1998).  
In Colvin, the Court adopted the following rule with respect 
to the nature of the evidence which would justify reopening 
of a claim on the basis of new and material evidence:  
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

This standard, as aptly noted above, focuses on whether the 
new evidence (1) bears directly and substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  See 
Fossie v. West,  12 Vet. App. 1,4 (1998).  In view of the 
fact that the Court has held in Fossie that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin, the Board determines 
that no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board observes that evidence submitted subsequent to the 
October 1989 rating action includes copies of the appellant's 
service medical records, outpatient treatment records from 
the Los Angeles VAMC, from January 1996 to March 1997, a VA 
examination, dated in May 1997, and hearing testimony.  As 
previously stated, the appellant's service medical records 
show that in April 1989, the appellant was diagnosed with the 
following: (1) stress reaction of bone, bilateral proximal 
tibia, and (2) physical fitness insufficiency.  The records 
reflect that in light of the above diagnoses, the appellant 
was found to be unfit for military duty and she was 
subsequently discharged from the military. 

Outpatient treatment records from the Los Angeles VAMC, from 
January 1996 to March 1997, show that in October 1996, the 
appellant was treated after complaining of bilateral knee 
pain.  At that time, the appellant stated that the pain 
increased with prolonged walking.  The physical examination 
showed that there was crepitus of both knees.  There was no 
effusion and the range of motion was "ok."  The diagnosis 
was of bilateral knee pain and arthralgia.  The records also 
reflect that in January 1997, the appellant had an x-ray 
taken of her knees.  At that time, the results of the x-ray 
were interpreted as showing no acute fracture or dislocation.  
There was mild narrowing of the medial knee compartment with 
mild degree of subchondral sclerosis of the medial tibial 
plateau.  There was no evidence of joint effusion or 
chondrocalcinosis.  The impression was of minimal 
degenerative narrowing of the medial knee joint compartment 
of both knees. 

A VA examination was conducted in May 1997.  At that time, 
the appellant complained that she had chronic bilateral knee 
pain.  She indicated that at present, she was using Ibuprofen 
for the pain and an ointment for when her knees swelled.  
According to the appellant, her knees would swell when the 
weather was cold or when she was in an air-conditioned room. 

The physical examination showed that the appellant walked 
without a limp.  The appellant was able to heel and toe walk 
and she could squat and resume the erect position unaided.  
The examiner noted that when the appellant did the squat 
maneuver, she complained of pain in both of her knees.  
Inspection of the knees revealed no evidence of effusion, 
inflammation, or deformity.  The range of motion included 
extension, which was to 180 degrees on both the right and 
left.  Flexion was to 95 degrees on the right and to 90 
degrees on the left.  When the knees were evaluated for 
stability, they were found to be stable in both planes.  
Palpation of the knees along the joint line elicited 
tenderness on both the lateral and medial side of the right 
knee, and on the left knee, on the lateral side.  The 
appellant was able to jump without discomfort.  The diagnoses 
included the following: (1) history of knee strain with 
osteochondroma, site not specified and there was no surgery, 
(2) slight limitation of flexion of both knees with slightly 
more limitation on the left than on the right, and (3) tender 
knee joints to palpation as noted above.  

In May 1998, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, in 
addition to injuring her right knee, she also injured her 
left knee.  (T.8).  The appellant stated that while she was 
in the military, she was diagnosed with bilateral stress 
fractures.  (Id.).  She indicated that she underwent physical 
therapy for both knee disabilities.  (Id.).  According to the 
appellant, at present, her left knee would "give out" 
approximately once a week.  (T.9).  The appellant reported 
that she used a brace in order to stabilize her left knee.  
(T.8).  She testified that she was currently being treated at 
the Los Angeles VAMC and that she took Ibuprofen in order to 
relieve the pain in her left knee.  (T.9).  

The Board has reviewed the evidence submitted since the 
October 1989 rating action and has determined that this 
additional evidence is both "new and material."  As 
previously stated, "new and material evidence" means 
evidence not previously submitted to agency decisions makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  The Board notes that the 
outpatient treatment records from the Los Angeles VAMC, from 
January 1996 to March 1997, are "new" in that they were not 
of record at the time of the RO's denial in October 1989.  
Moreover, the evidence is so significant because it bears 
directly and substantially on the specific matter in the case 
at hand, which is whether the appellant currently has a left 
knee disability.  

As previously stated, in October 1989, the RO denied the 
appellant's claim of entitlement to service connection for a 
stress reaction with left knee involvement.  At that time, 
the RO stated that the appellant's service medical records 
showed that in April 1989, the appellant was diagnosed with 
bilateral stress reaction of the bone.  In addition, the RO 
noted that the appellant's July 1989 VA examination reflected 
that in regards to her left knee, there was no swelling, 
heat, redness, tenderness, impaired motion, crepitus, locking 
or collapsing.  The diagnosis was of apparent "chronic knee 
strain," right greater than left.  Therefore, in light of 
the above, the RO denied service connection for a left knee 
disability on the basis that there was no current pathology 
shown.  

The Board observes that the outpatient treatment records from 
the Los Angeles VAMC show that in October 1996, the appellant 
was diagnosed with bilateral knee pain and arthralgia.  
Moreover, an x-ray which was taken of the appellant's knees 
was interpreted as showing minimal degenerative narrowing of 
the medial knee joint compartment of both knees.  As stated 
above, the outpatient treatment records from the Los Angeles 
VAMC are "new" in that they were not of record at the time 
of the RO's denial in October 1989.

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material was a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkin v. West, No. 97-
1534, slip op. at 12 (U.S. Vet. App. Feb. 17, 1999).

In the instant case, the "new" evidence shows that the 
appellant currently has a left knee disability.  The Board 
notes that as previously stated, in an October 1989 rating 
action, the RO denied service connection for a left knee 
disability on the basis that there was no current pathology 
shown.  Therefore, although the "new" evidence does not 
address the issue of whether the appellant's current left 
knee disability is related to service, the Board observes 
that in light of Evans, the evidence is both "new and 
material" because it bears directly and substantially on the 
issue of whether the appellant currently has a left knee 
disability.  Accordingly, in light of the foregoing, the 
Board concludes that the appellant has submitted "new and 
material" evidence to reopen her claim for entitlement to 
service connection for a left knee disability.  

B.  Well Grounded Claim

Having found that the appellant has submitted "new and 
material evidence," the threshold question that must be 
resolved, with regard to the claim of entitlement to service 
connection for a left knee disability, is whether the 
appellant has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation of a 
disorder that is service connected is not sufficient; the 
appellant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  See Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  In addition, if a condition noted during 
service is not noted to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1997).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1997).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (citing Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997), 
and Caluza and Grottveit, both supra).  

In the instant case, the appellant contends, in essence, that 
during service, she was diagnosed with bilateral stress 
fractures and was subsequently discharged from the military.  
She maintains that ever since her separation from the 
military, she has suffered from chronic left knee pain. In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, her opinion that 
her current left knee disability is related to service is not 
competent evidence.

The appellant's service medical records show that in April 
1989, the appellant was diagnosed with the following: (1) 
stress reaction of bone, bilateral proximal tibia, and (2) 
physical fitness insufficiency.  The records also reflect 
that in a May 1989 report from the Physical Evaluation Board, 
it was the Physical Evaluation Board's determination that in 
light of the appellant's diagnosed bilateral stress reaction 
of the bone, the appellant was unfit for military duty 
because of a physical disability.  According to the records, 
the appellant was subsequently discharged from the military.  

In a July 1989 VA examination, the examining physician noted 
that in regards to the appellant's left knee, there was no 
swelling, heat, redness, tenderness, impaired motion, 
crepitus, locking or collapsing.  The diagnosis was of 
apparent "chronic knee strain," right greater than left.  
In addition, the Board notes that the first post-service 
medical evidence of a left knee disability is in 
approximately October 1996, more than seven years after 
service.  At that time, outpatient treatment records from the 
Los Angeles VAMC showed that the appellant was diagnosed with 
bilateral knee pain and arthralgia.  Moreover, an x-ray taken 
of the appellant's knees, dated in January 1997, was 
interpreted as showing minimal degenerative narrowing of the 
medial knee joint compartment of both knees.  The Board 
further notes that in the appellant's May 1997 VA 
examination, palpation of the knees along the joint line 
elicited tenderness on the lateral side of the left knee.  In 
addition, the range of motion included extension, which was 
to 180 degrees on both the right and left.  Flexion was to 95 
degrees on the right and to 90 degrees on the left.  The 
diagnoses included the following: (1) slight limitation of 
flexion of both knees, with slightly more limitation on the 
left than on the right, and (2) tender knee joints to 
palpation as noted above.  

While the above evidence shows that the appellant currently 
has a left knee disability, there is no competent medical 
evidence which shows that the appellant's left knee 
disability is related to service.  As previously stated, 
there must be medical evidence showing a nexus between an in-
service injury or disease and the current disability for a 
well-grounded claim.  Moreover, the only evidence presented 
by the appellant that tends to show a connection between her 
inservice symptoms and her current ailment, is her own 
statements.  While her statements may represent evidence of 
continuity of symptomatology, they are not competent evidence 
that relates the present condition to that symptomatology 
and, under such circumstances, the claim is not well 
grounded.  See Savage, supra.  Accordingly, in the absence of 
a well grounded claim, the appellant's claim for service 
connection for a left knee disability must be denied.  

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the bases that new and material 
had not been submitted, while the Board reopened the claim 
and concluded that the claim is not well grounded.  However, 
the Court has held that when the Board reopens a claim and 
determines that it is not well grounded, there is no 
prejudice to the veteran because of the veteran's failure to 
meet his burden under 38 U.S.C.A. § 5107(a).  See Winters v. 
West, No. 97-2180, slip op. at 7 (U.S. Vet. App. Feb. 17, 
1999).



ORDER

Entitlement to an increased rating for a right knee 
disability is denied.  

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disability.  

Entitlement to service connection for a left knee disability 
is denied.   



		
	DEBORAH W. SINGLETON 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

